Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 1 of 7




   EXHIBIT A
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 2 of 7



             Marc J. Randazza (pro hac vice)
             RANDAZZA LEGAL GROUP, PLLC
             2764 Lake Sahara Drive, Suite 109
             Las Vegas, Nevada 89117
             Tel: (702) 420-2001
             ecf@randazza.com
             Jay M. Wolman (pro hac vice)
             RANDAZZA LEGAL GROUP, PLLC
             100 Pearl Street, 14th Floor
             Hartford, Connecticut 06103
             Tel: (702) 420-2001
             ecf@randazza.com
             Mathew M. Stevenson, St. Bar # 6876
             STEVENSON LAW OFFICE
             1120 Kensington, Suite B
             Missoula, MT 59801
             Tel: (406) 721-7000
             matstevenson@bigskylegal.com

             Attorneys for Defendant
             Andrew Anglin

                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF MONTANA
                                                   MISSOULA DIVISION

                                                             )
              TANYA GERSH,                                   )    Case No. 9:17-cv-50-DLC-JCL
                                                             )
                               Plaintiff,                    )      DEFENDANT ANDREW
                                                             )    ANGLIN’S RESPONSES AND
                      vs.                                    )   OBJECTIONS TO PLAINTIFF’S
                                                             )          THIRD SET OF
              ANDREW ANGLIN,                                 )       INTERROGATORIES
                                                             )
                               Defendant.                    )
                                                             )
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 3 of 7



             DEFENDANT ANDREW ANGLIN’S RESPONSES AND OBJECTIONS TO
                    PLAINTIFF’S THIRD SET OF INTERROGATORIES
                     Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the

             Local Rules of this Court, Defendant Andrew Anglin (“Anglin” or “Defendant”)

             hereby responds and objects to Plaintiff’s Third Set of Interrogatories.

                                                GENERAL OBJECTIONS

                     1.       Anglin objects to each instruction, definition, and/or Interrogatory to

             the extent it seeks to impose duties on Anglin beyond the scope of the Federal Rules

             of Civil Procedure or the Local Rules of this Court.

                     2.       Anglin objects to each Interrogatory to the extent it seeks confidential,
             proprietary, or sensitive business information.

                     3.       Anglin objects to each Interrogatory to the extent it seeks information

             protected by the attorney-client privilege or work product doctrine. To the extent

             any Interrogatory may be broadly interpreted to seek such information subsequent

             to the filing of this litigation, Defendant will assume such information is not sought.

                     4.       Anglin objects to each Interrogatory to the extent it seeks information
             not within the possession, custody, or control of Anglin.

                     5.       Anglin objects to Plaintiff’s Interrogatories to the extent that they are

             vague, ambiguous, overly broad, or seek to impose on Anglin an unduly

             burdensome search for and disclosure of information that is neither relevant to the

             subject matter of this action, nor proportional to the needs of the case.

                     6.       Anglin reserves the right to supplement, amend, and correct the

             responses set forth below, consistent with, and only with, Fed. R. Civ. P. 26(e)(1).


                                                            -1-
                          Anglin Responses and Objections to Plaintiff’s Second Set of Interrogatories
                                                   9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 4 of 7




             Anglin’s investigation is ongoing, and the information contained in these answers

             is preliminary.

                     7.       Anglin hereby incorporates by reference these general objections into

             each specific response.



                                      RESPONSES TO INTERROGATORIES

             INTERROGATORY NO. 14:
                     Describe in detail every step you have taken to locate and/or preserve

             documents responsive to Plaintiff’s First Requests for Production. Your description

             should include (without limitation) a recitation of when you received and reviewed
             those requests, an identification of any persons with whom you communicated

             about those requests, a listing of all locations (physical and electronic) you (or

             someone on your behalf) search for potentially responsive documents, a description

             of the method used (for example, whether you performed a key word search) to

             attempt to identify potentially responsive electronic documents, efforts taken to

             obtain documents that you have the legal right to obtain upon demand, such as
             telephone and bank records, and an explanation of how and when you reviewed and

             approved the written responses to the Plaintiff’s first Requests for Production that

             your counsel served on your behalf.
             RESPONSE TO INTERROGATORY NO. 13:

                     Objection. This interrogatory is vague, overbroad, and unintelligible, nor is

             it relevant or proportionate to the needs of the case. It is a compound interrogatory
             containing at least one dozen separate interrogatories. The interrogatory lacks
                                                            -2-
                          Anglin Responses and Objections to Plaintiff’s Second Set of Interrogatories
                                                   9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 5 of 7




             foundation as to claim of a legal right to obtain identified records. It seeks primarily

             communications protected by the attorney-client privilege as well as information

             regarding attorney work-product. Plaintiff’s inquiry is unduly burdensome and

             intrusive without sufficient justification.          See, e.g., SAS Inst. Inc. v. World

             Programming Ltd., No. 5:10-CV-25-FL, 2014 U.S. Dist. LEXIS 26680, at *10

             (E.D.N.C. Mar. 3, 2014)(denying interrogatory as to scope of party’s search).

                     Subject to the foregoing objections, Mr. Anglin responds as follows:
                 (1) Mr. Anglin does not recall when he received Plaintiff’s First Set of Requests

                     for Production.

                 (2) Mr. Anglin does not recall when he reviewed Plaintiff’s First Set of Requests
                     for Production.

                 (3) Mr. Anglin does not recall any individuals, aside from counsel, with whom

                     he communicated about the requests.

                 (4) Mr. Anglin does not recall physical locations he searched for potentially

                     responsive documents.

                 (5) Mr. Anglin is not personally aware of physical locations anyone on his behalf
                     searched for potentially responsive documents.

                 (6) Mr. Anglin is not personally aware of electronic locations anyone on his

                     behalf searched for potentially responsive documents.
                 (7) Mr. Anglin does not recall when he reviewed the responses to Plaintiff’s First

                     Set of Requests for Production.




                                                          -3-
                        Anglin Responses and Objections to Plaintiff’s Second Set of Interrogatories
                                                 9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 6 of 7



                     Dated: December 17, 2018.               As to objections,
                                                             /s/ Marc J. Randazza
                                                             Marc J. Randazza (pro hac vice)
                                                             RANDAZZA LEGAL GROUP, PLLC
                                                             2764 Lake Sahara Drive, Suite 109
                                                             Las Vegas, Nevada 89117
                                                             /s/ Jay M. Wolman
                                                             Jay M. Wolman (pro hac vice)
                                                             RANDAZZA LEGAL GROUP, PLLC
                                                             100 Pearl Street, 14th Floor
                                                             Hartford, Connecticut 06103
                                                             /s/ Mathew M. Stevenson
                                                             Mathew M. Stevenson
                                                             STEVENSON LAW OFFICE
                                                             1120 Kensington, Suite B
                                                             Missoula, MT 59801
                                                             Attorneys for Defendant,
                                                             Andrew Anglin




                           VERIFICATION OF INTERROGATORY RESPONSES

                   I, Andrew Anglin, hereby state that the foregoing responses are true and
             correct to the best of my knowledge, information, and belief.

                  I verify under penalty of perjury under the laws of the United States of
             America that the foregoing is true and correct.
                                                       12/17/2018
                              Executed on                                , 2018


                                                                                  Andrew Anglin




                                                          -4-
                        Anglin Responses and Objections to Plaintiff’s Second Set of Interrogatories
                                                 9:17-cv-50-DLC-JCL
DocuSign Envelope ID: 9B871167-B668-4788-8C1F-870CDE97DA05
                  Case 9:17-cv-00050-DLC-JCL Document 128-1 Filed 01/07/19 Page 7 of 7




                                                                         Case No. 9:17-cv-50-DLC-JCL

                                              CERTIFICATE OF SERVICE

                     I HEREBY CERTIFY that on December 17, 2018, a copy of the foregoing

             was served via electronic mail and U.S. Mail on counsel for Plaintiff as follows:
                                                   John Morrison
                                                 Robert Farris-Olsen
                                   MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                                          401 N. Last Chance Gulch St.
                                                 Helena, MT 59601
                                                john@mswdlaw.com
                                              rfolsen@mswdlaw.com
                                                        Morris Dees
                                                     J. Richard Cohen
                                                     David C. Dinielli
                                                        Jim Knoepp
                                             SOUTHERN POVERTY LAW CENTER
                                                 400 Washington Avenue
                                                  Montgomery, AL 36104
                                                morris.dees@splcenter.org
                                               richard.cohen@splcenter.org
                                               david.dinielli@splcenter.org
                                                jim.knoepp@splcenter.org
                                            Attorneys for Plaintiff Tanya Gersh


                                                             /s/ Marc J. Randazza
                                                             Marc J. Randazza




                                                          -5-
                        Anglin Responses and Objections to Plaintiff’s Second Set of Interrogatories
                                                 9:17-cv-50-DLC-JCL
